Citation Nr: 0812695	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2007) for the veteran's service-connected 
chronic sinusitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  In that decision, the RO denied 
the veteran's claim for an compensable evaluation for chronic 
sinusitis.  The veteran filed a timely appeal of this 
decision to the Board.  In May 2006, the Board entered a 
decision that in part denied a compensable rating for chronic 
sinusitis, and separately remanded the issue concerning 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
for chronic sinusitis for additional development.  

The veteran subsequently appealed that Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2006 Joint Motion for Partial Remand, the 
parties (the veteran and the VA General Counsel) requested 
that the part of the May 2006 Board decision that denied a 
compensable schedular evaluation for chronic sinusitis be 
vacated and remanded.  Since the Court did not have 
jurisdiction over that part of the Board's May 2006 action to 
remand the issue of entitlement to an extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) for chronic 
sinusitis, as explained in the joint motion, that matter was 
not disturbed.

In July 2007, the Board granted a 10 percent schedular 
evaluation for chronic sinusitis while again remanding the 
issue of extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) for additional development.  The case has since 
been returned to the RO.




FINDING OF FACT

There is insufficient evidence to reach the finding that the 
veteran's chronic sinusitis results in such an unusual or 
exceptional disability picture, with such related factors as 
frequent periods of hospitalization or marked interference 
with employment, to render impractical the use of regular 
schedular rating standards.


CONCLUSION OF LAW

The criteria for entitlement to an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for the veteran's chronic 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321, 4.1 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and Court cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) as 
to the April 2003 claim for an increased schedular evaluation 
for chronic sinusitis in June 2003, prior to the appealed 
rating decision.  A more specific letter, concerning the 
considerations under 38 C.F.R. § 3.321(b)(1), was issued in 
May 2006.  The veteran's case was subsequently readjudicated 
in a January 2008 Supplemental Statement of the Case, 
consistent with the Mayfield line of decisions.  

The Board is also mindful of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board finds that the July 2003 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific physical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disability had worsened.  

The Board is aware that the July 2003 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores, particularly in terms 
of covering the provisions of 38 C.F.R. § 3.321(b)(1) and 
38 C.F.R. § 4.97, Diagnostic Code 6513 (concerning maxillary 
sinusitis).  Diagnostic Code 6513, however, was included in 
the May 2006 Statement of the Case, and 38 C.F.R. 
§ 3.321(b)(1) was addressed in the aforementioned May 2006 
letter.  Both issuances were followed up by a January 2008 
Supplemental Statement of the Case.  As a result, the veteran 
has been provided with notice of all relevant diagnostic and 
regulatory criteria and has been given ample opportunity for 
a response prior to readjudication.  Accordingly, any 
deficiencies of the initial July 2003 letter have been cured 
by VA action that served to render any pre-adjudicatory 
notice error non-prejudicial, and the "essential fairness of 
the adjudication" has not been affected.  Sanders v. 
Nicholson, 487 F.3d at 889.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notification 
was provided in the May 2006 letter.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing his chronic 
sinusitis.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. § 
3.321(a).  In exceptional cases, however, to accord justice 
where the schedular evaluations are found to be inadequate, 
the Secretary is authorized to approve, on the basis of the 
criteria set forth in 38 C.F.R. § 3.321(b)(1), an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The process for this is referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service by field station submission.  
Id.

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the Board has found insufficient 
evidence to support referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  

Notably, the veteran was treated by a private doctor for a 
deviated nasal septum and infectious rhinitis with early 
sinusitis in July 2002 and April 2003.  These treatment 
records do not indicate specific interference with employment 
or the need for hospitalization, and the veteran was noted in 
July 2002 to have symptoms that were intermittent and of 
moderate severity, although worsening.

A December 2002 VA upper respiratory examination report 
contains a diagnosis of status post chronic sinusitis, with 
status post surgical procedure of both maxillary sinuses with 
residual to include partial resection of the left zygomatic 
arch and a portion of the left maxilla according to x-rays, 
with no chronic or acute sinusitis at the present time.  The 
examination report indicates that the veteran's headaches 
required him to lie down usually for one day at a time four 
or five times per year, and he stated that he had taken five 
days off in the past year due to his sinus problems.  There 
is no indication of recent hospitalization from this report.  

Similarly, the veteran's October 2003 VA diabetes mellitus 
examination addressed his sinusitis but contains no findings 
suggesting an "unusual" disability picture in terms of 
interference with employment or hospitalization.  During that 
examination, the veteran reported working as a long-distance 
truck driver, with no reference to time loss from work due to 
his chronic sinusitis.  He noted that he was supposed to have 
surgical procedures recently, but he missed both because of 
his job.  Radiological studies revealed no evidence of 
sinusitis.

A VA CT scan of the maxillofacial region from November 2003 
revealed minimal bilateral maxillary mucosal thickening, 
without any evidence of acute sinusitis; and mild nasal 
septal deviation to the right side.  

In his April 2004 Substantive Appeal, the veteran indicated 
that his sinusitis caused him to lose "hours of sleep" and 
affected him in his line of work as long-distance truck 
driver because he was not able to get the required 10 hours 
of rest per day.  He cited that he could not meet the 
"requirements of my job" but provided no further specifics.

Following the Board's May 2006 and July 2007 remands, the 
veteran was notified in letters dated in May 2006 and January 
2008 of the need to submit additional evidence to 
substantiate his claim in light of the provisions of 
38 C.F.R. § 3.321(b)(1).  To date, however, he has not 
responded in any manner with additional evidence or argument.  
As such, there is no medical or employment-related evidence 
of record addressing the veteran's employment situation since 
his April 2004 Substantive Appeal. 

In this regard, the Board notes that it is well-established 
that VA's duty to assist a claimant is not always a "one-way 
street."  A claimant seeking help cannot passively wait for 
it in those circumstances where he or she may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, in light of the veteran's lack of a response to 
VA's efforts to assist him with the factual development of 
his claim, no further effort will be expended to assist him 
in this regard.  The claim must be evaluated solely on the 
evidence currently of record.  

The Board has reviewed the evidence described above but must 
conclude that there is insufficient evidence of record to 
reach the finding that this case constitutes such an unusual 
or exceptional disability picture, with such related factors 
as frequent periods of hospitalization or marked interference 
with employment, to render impractical the use of regular 
schedular rating standards.  Absent any such evidence, the 
Board lacks a basis for finding the type of unusual or 
exceptional disability picture contemplated under 38 C.F.R. § 
3.321(b)(1).  Rather, what the evidence suggests is a 
disability picture fully contemplated by the current 
schedular 10 percent evaluation under Diagnostic Code 6513.

The veteran is free to reopen his claim at any point in the 
future.  At present, however, the preponderance of the 
evidence is against his claim for an extra-schedular 
evaluation for his chronic sinusitis, and this claim must be 
denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for the veteran's service-connected chronic 
sinusitis, currently evaluated as 10 percent disabling, is 
denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


